           5:19-bk-12591 Doc#: 2 Filed: 05/15/19 Entered: 05/15/19 08:26:52 Page 1 of 5



                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF ARKANSAS
                                              PINE BLUFF DIVISION

Debtor: Karl Deshazer                                                                                  Case No.

                        Arkansas Chapter 13 Plan
                            (Local Form 13-1)
 ____________________________________________________________________
 Original Plan              Amended Plan                For an amended plan, all applicable provisions must be repeated
                                                        from the previous plan(s). Provisions may not be incorporated by
                                                        reference from previously filed plan(s).
                                                       List below the sections of the plan that have been changed:
                                                       _________________________________________________________________
                                                       State the reason(s) for the amended plan, including any changes of circumstances
                                                       below. If creditors are to be added, please complete Addendum A as well as file
                                                       any appropriate amended schedules.
                                                       ________________________________________________________________

                                                       ________________________________________________________________

                                                       The Amended Plan is filed:           Before confirmation
                                                                                            After confirmation
 Part 1: Notices
 To Debtor:     This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules
                and judicial rulings may not be confirmable.

                Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should be
                filed to reflect service in compliance Fed. R. Bankr. P. 2002.

 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read
               this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney,
               you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
               attorney must file a written objection to confirmation with the United States Bankruptcy Court either electronically (if filer
               is approved for electronic filing) or at the following addresses:

                  •   For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions):
                      United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                  •   For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana Divisions):
                      United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                The objection should be filed consistent with the following timelines:

                      Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                      concluded.
                      Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting): Within
                      the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the plan.
                      Amended plan: Within 21 days after the filing of the amended plan.

              The court may confirm this plan without further notice if no objection to confirmation is timely filed.
            The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
            not the plan includes each of the following items. If an item is checked as “Not included” or if both boxes are
            checked, the provision will be ineffective if set out later in the plan.
       A limit on the amount of a secured claim, set out in Section 3.4, which may
   1.1                                                                                          Included         Not included
       result in a partial payment or no payment at all to the secured creditor.
   1.2 Nonstandard plan provisions, set out in Part 8.                                                   Included          Not included
           5:19-bk-12591 Doc#: 2 Filed: 05/15/19 Entered: 05/15/19 08:26:52 Page 2 of 5
        Debtor: Karl Deshazer                                                       Case No. _______________


 Part 2: Plan Payments and Length of Plan
  2.1 The debtor will make regular payments to the trustee as follows:
    Inapplicable portions below need not be completed or reproduced.

    Original plan: The debtor will pay $720.00 per month to the trustee. The plan length is 60 months.

        The following provision will apply if completed:

             Plan payments will change to $_____ per month beginning on _____.

        Amended plan: Plan payments will change to $_____ per month beginning on the later of the date of filing of the amended plan
        or _____. The plan length is _____ months.

        The following provision will apply if completed:

                  Plan payments will change to $_____ per month beginning on _____.

        The debtor will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
        period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are
        specified, additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this
        plan.

  2.2   Payments shall be made from future income in the following manner:

        Name of debtor Karl Deshazer

                Direct pay of entire plan payment $720.00 per month.

                Employer withholding of $________ per month.
                    Payment frequency:     monthly,   semi-monthly,           bi-weekly,    weekly

                           Employer name      ______________________________________
                           Address            ______________________________________
                                              ______________________________________
  2.3 Income tax refunds.
    Check one.
           Debtor will retain income tax refunds received during the plan term and has allocated the refunds in the budget.
           Debtor will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return
       and will turn over to the trustee all income tax refunds received during the plan term.
           Debtor will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each income tax
       return filed during the plan term within 14 days of filing.
  2.4 Additional payments.
    Check one.
           None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
           To fund the plan, debtor will make additional payment(s) to the trustee from other sources, as specified below. Describe the
       source, estimated amount, and date of each anticipated payment.

  Part 3: Treatment of Secured Claims
  3 . 1 Adequate Protection Payments.
         Check one.
            None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
             The debtor’s plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
         indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
         by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
         adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
         adequate protection payments will be limited to funds available.

          Creditor and last 4 digits                                       Monthly
                                          Collateral                                                       To be paid
          of account number                                                payment amount
          Cannon Finance                  2009 Cadillac Escalade           $155.35                            Preconfirmation
                                                                                                              Postconfirmation
          John Gibson Auto                2017 Flatbed Utility Trailer     $5.31                              Preconfirmation
                                                                                                              Postconfirmation

Arkansas Plan Form – 8/18                                                                                                           Page 2
            5:19-bk-12591 Doc#: 2 Filed: 05/15/19 Entered: 05/15/19 08:26:52 Page 3 of 5
         Debtor: Karl Deshazer                                                          Case No. _______________


  3 . 2 Maintenance of payments and cure of default (long term-debts, including debts secured by real property that debtor(s)
        intend to retain).
        Check one.
            None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
  3.3 Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).
        Check one.
           None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
           Claims listed in this subsection consist of debts that were:
           (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
           acquired for the personal use of the debtor(s) (“910 car claims”), or
           (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
           (‘PMSI within one year”).
      The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and interest
      at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof of claim will
      control over any contrary amounts listed below, except as to value, interest rate and monthly payment.
         Creditor and last 4                                              Debt/
                                                          Purchase                          Value of                        Monthly
         digits of account Collateral                                     estimated                           Interest rate
                                                          date                              collateral                      payment
         number                                                           claim
         Cannon Finance          2009 Cadillac            10/31/2016 $15,535.00             $16,350.00        6%            $300.34
                                 Escalade
         John Gibson auto        2017 Flatbed Utility     5/12/2017       $531.00           $1,000.00         6%            $10.27
                                 Trailer
  3.4 Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
      modification of undersecured claims.
      Check one.
          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

  3.5   Surrender of collateral.
            None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
  3.6   Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment
        in the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
        completed.

  Part 4: Treatment of Fees and Priority Claims
  4.1  General.
       Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition interest.
  4.2 Trustee’s fees.
       The trustee’s fees are governed by statute and may change during the course of the case.
  4.3 Attorney’s fees.
       The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
       approved by the court:
             Amount paid to attorney prior to filing: $0.00
             Amount to be paid by the trustee:           $4,000.00
             Total fee requested:                        $4,000.00
      Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from funds
      paid by the debtor, after administrative costs have been paid. The remaining fee will be paid at the percentage rate of the total
      disbursed to creditors each month provided in the application approved by the court.
             The initial fee and percentage rate requested in the application are $1,500.00 and 25%, respectively.
  4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
       Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid in full in
       accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the categorization
       of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any contrary amounts unless
       otherwise ordered by the court.
          Creditor                                  Nature of claim (if taxes, specify type and years)             Estimated claim amount
          Internal Revenue Service                  Federal Taxes                                                  $17,000.00

  4.5   Domestic support obligations.
        Check one.
          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


Arkansas Plan Form – 8/18                                                                                                                Page 3
           5:19-bk-12591 Doc#: 2 Filed: 05/15/19 Entered: 05/15/19 08:26:52 Page 4 of 5
        Debtor: Karl Deshazer                                                     Case No. _______________


 Part 5: Treatment of Nonpriority Unsecured Claims
  5.1   Nonpriority unsecured claims.
        Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor filed a Chapter 7 case.
        Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated below. For
        above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool (monthly disposable
        income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable income pool based on the
        following circumstances:
        Check one, if applicable.
            A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of all
        other classes of claims; or
            Other. Please specify 100% plan
  5.2   Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.
        Check one.
          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
  5.3   Maintenance of payments and cure of any default on nonpriority unsecured claims.
        Check one.
          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

  Part 6: Contracts, Leases, Sales and Postpetition Claims
  6.1   Executory Contracts and Unexpired Leases.
        Check one.
          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
  6.2 Sale of assets.
      Check one.
          None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.
  6.3 Claims not to be paid by the trustee.
      Check one.
          None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.
  6.4 Postpetition claims.
      Check one.
          None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.
          Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the creditor
      elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims arose before
      the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any unpaid balance
      of such claim may be subject to discharge.

 Part 7: Vesting of Property of the Estate
  7.1   Property of the estate will vest in the debtor(s) upon:
        Check the applicable box.
           plan confirmation.
           entry of discharge.
 Part 8: Nonstandard Plan Provisions
           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9: Signatures
        By filing this document, the attorney for the debtor or the debtor(s) themselves, if not represented by an
        attorney, certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
        those contained in plan form used in the Eastern and Western Districts of Arkansas, other than any
        nonstandard provisions included in Part 8.
                 /s/ Ben D. Perry                                            Date: May 15, 2019
                 Signature of Attorney for Debtor

                 /s/ Karl Deshazer                                           Date: May 15, 2019
                 Signature of Debtor




Arkansas Plan Form – 8/18                                                                                                        Page 4
         5:19-bk-12591 Doc#: 2 Filed: 05/15/19 Entered: 05/15/19 08:26:52 Page 5 of 5
       Debtor: Karl Deshazer                                             Case No. _______________


                                              CERTIFICATE OF SERVICE

    The undersigned hereby certifies that a true and correct copy of the attached Chapter 13 plan has been served by
    CM/ECF to the Chapter 13 Standing Trustee assigned to this case; Charles W. Tucker, Assistant United States Trustee;
    and served by U.S. Mail, postage prepaid to the following on May 15, 2019:

     Department of Finance and Administration                  Internal Revenue Service
     Legal Division                                            Special Procedure
     PO Box 1272                                               PO Box 7346
     Little Rock, AR 72203                                     Philadelphia, PA 19101
     U.S. Attorney (Eastern District)                          U.S. Attorney (Western District)
     PO Box 1229                                               414 Parker Avenue
     Little Rock, AR 72203                                     Fort Smith, AR 72901
     Arkansas Department of Workforce Services
     Legal Division
     PO Box 2981
     Little Rock, AR 72203

    And to all creditors whose names and addresses are set forth on attached matrix(ces).


                                                              RESPECTFULLY SUBMITTED
                                                              DICKERSON LAW FIRM, P.A.
                                                              PO BOX 6400
                                                              HOT SPRINGS, AR 71902
                                                              TELEPHONE: (501) 321-0808
                                                              FAX: (501) 321-2954

                                                              BY: /s/ Ben D. Perry
                                                              Ben D. Perry, Bar #2012-248




Arkansas Plan Form – 8/18                                                                                        Page 5
